Citation Nr: 1744701	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-07 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for atopic eczema with tinea pedis, onychomycosis, scars, and plantar keratosis.

2.  Entitlement to service connection for hyperlipidemia, including high cholesterol and triglycerides.

3. Entitlement to service connection for a heart disability, including heart disease and hypertension.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder and posttraumatic stress disorder (PTSD).  




REPRESENTATION

Veteran represented by: 	Disabled American Veteran


	WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1976 to October 1980.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2011 rating decision of the VA Regional Office (RO) in Los Angeles, California.

These claims were previously before the Board in March 2016, at which time they were remanded to afford the Veteran a hearing before the Board.  A Board hearing via videoconference was conducted in July 2016. A transcript of this hearing is contained within the electronic claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder and a heart disorder to include hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appeal for entitlement to an increased rating for atopic eczema with tinea pedis, onychomycosis, scars, and plantar keratosis was withdrawn from appeal by the Veteran in a written statement received by VA in July 2016; and the Board therefore has no jurisdiction over that appeal, the Board is not authorized to reinstate the appeal. 

2.  Hyperlipidemia is not a disability under VA law and regulations.

3.  Diabetes, if clinically established, was not demonstrated during service, was not demonstrated within 1 year following separation from service, and is not otherwise shown to be related to service or in-service occurrence or event. 


CONCLUSIONS OF LAW

1.  The appeal for entitlement to an increased rating in excess of 30 percent for atopic eczema was withdrawn and is dismissed. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2016).

2.  A disability due to hyperlipidemia was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.159, 3.303 (2016).

3.  The criteria for a grant of service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

The Veteran indicated during his July 2016 hearing, prior to the promulgation of a Board decision, that he wished to withdraw his appeal of his claim for an increased rating for atopic eczema with tinea pedis, onychomycosis, scars, and plantar keratosis. He submitted a written statement to that effect on the same day. Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision. Thus, the Board finds that the criteria for withdrawal of the Veteran's aforementioned claims have been met. 38 C.F.R. § 20.204 (2016).

As the appeal concerning the increased rating has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration. Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. Accordingly, the Board concludes that it does not have jurisdiction to review that issue, and the appeal as to that issue is dismissed. 38 U.S.C.A. § 7105 (d)(5) (West 2014).

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran was not afforded VA examinations in connection to his claims. Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As discussed in more detail below, the evidence of record is against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation. As such, the second McClendon requirement is not satisfied, and a VA examination is not required. See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The instant appeal has been previously remanded in March 2016 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on these issues may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.   

Service connection claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a). To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Diabetes mellitus, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Hyperlipidemia

The Veteran seeks entitlement to service connection for elevated blood cholesterol levels.  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on." Dorland's Illustrated Medical Dictionary 891 (32nd ed. 2012). Treatment records indicate that the Veteran has been diagnosed with hyperlipidemia.

The initial question is whether hyperlipidemia constitutes a disability under VA law or regulations. There is no precedential decision of the United States Court of Appeals for Veterans Claims or opinion from VA's General Counsel that addresses this question. In several non-precedential decisions, the Court has affirmed Board decisions finding that hyperlipidemia is a laboratory finding and not a disability for which compensation is warranted under VA Law and regulations. See, e.g., Neary v. Shinseki, No. 11-1407, 2012 WL 3641438 (Vet. App. Aug. 24, 2012) (mem dec.) (Noting Board's citation of the Schedule for Rating Disabilities: Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996), in which VA noted that hyperlipidemia, elevated triglycerides, and elevated cholesterol are "actually laboratory test results, and are not, in and of themselves, disabilities"). 

After reviewing the evidence the Board finds the reasoning of the non-precedential decisions and VA regulators to be persuasive. It is significant that the Veteran has not presented any evidence that hyperlipidemia in and of itself is a disease. Rather, the preponderance of the evidence shows that it is a laboratory finding. Therefore, the Board holds that entitlement to service connection for hyperlipidemia must be denied because the claimed condition is not a disability under VA law and regulations.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (b). 


Diabetes mellitus

The Veteran filed a claim of service connection for diabetes mellitus.  However, in a September 2011 statement, he stated "I do not have diabetes - I have high triglycerides." Neither his service treatment records, nor his post-service treatment records show he has been diagnosed with diabetes or has any symptoms of or treatment for diabetes.  

At the July 2016 Board hearing, the Veteran stated that he had been diagnosed with diabetes approximately four years prior; however, his representative acknowledged that there is nothing in the file to indicate that it was service-connected.  Moreover, it is not clear from the record that he has in fact been found to have diabetes.  Even if it has been diagnosed, it has not been shown during service or within 1 year following separation from service.

As there is no evidence that the Veteran has diabetes due to an in-service event or injury, service connected is not warranted.  


ORDER

A claim for an increased rating for atopic eczema with tinea pedis, onychomycosis, scars, and plantar keratosis is dismissed.

Service connection for hyperlipidemia is denied.

Service connection for diabetes is denied.


REMAND

Remand is necessary to afford the Veteran a VA examination regarding his claims of service connection for an acquired psychiatric disorder and hypertension and to obtain outstanding records.  

At the July 2016 Board hearing, the Veteran testified that he experienced psychiatric symptoms during and since service.  In a September 2011 statement, the Veteran appears to correlate his heart disease with the fear and stress he experienced during service.  To date, the Veteran has not been afforded a VA examination regarding the nature and etiology of his psychiatric disorders or his heart disease and hypertension.  Therefore, remand for examinations is warranted prior to adjudication. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records and associate them with the claims filed. All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disorders. The claims file must be made available to the examiner and reviewed prior to completion of the examination report.

The examiner must provide an opinion as to whether it is as least as likely as not that the Veteran's currently diagnosed psychiatric disorders are related to service or any alleged in-service stressors. 

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3. If a diagnosis of PTSD is made based on in-service stressors, the AOJ shall make every effort to verify the Veteran's account of those stressors. 

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed heart disorder, including hypertension. The claims file must be made available to the examiner and reviewed prior to completion of the examination report.

The examiner must provide an opinion as to whether it is as least as likely as not that the Veteran's currently diagnosed heart disorders are related to service or any alleged in-service stressors or if they are secondary to or aggravated by an acquired psychiatric disorder. 

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

5. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures at once.

6. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


